NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        SEP 26 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JOSE ANTONIO RUIZ-MORENA,                       No.    18-73316

                Petitioner,                     Agency No. A073-392-815

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                           On Petition for Review of an
                          Order of the Immigration Judge

                          Submitted September 18, 2019**

Before:      FARRIS, TASHIMA, and NGUYEN, Circuit Judges.

      Jose Antonio Ruiz-Morena, a native and citizen of Mexico, petitions for

review of an immigration judge’s (“IJ”) determination under 8 C.F.R. § 1208.31(a)

that he did not have a reasonable fear of persecution or torture in Mexico, and is

thus not entitled to relief from his reinstated removal order. We have jurisdiction



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the IJ’s factual

findings, Andrade-Garcia v. Lynch, 828 F.3d 829, 836 (9th Cir. 2016), and we

deny the petition for review.

      Substantial evidence supports the IJ’s determination that Ruiz-Morena failed

to establish a reasonable possibility of persecution in Mexico on account of a

protected ground. See Ayala v. Holder, 640 F.3d 1095, 1097 (9th Cir. 2011) (even

if membership in a particular social group is established, an applicant must still

show that “persecution was or will be on account of his membership in such

group” (emphasis in original)); Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir.

2010) (“An [applicant’s] desire to be free from harassment by criminals motivated

by theft or random violence by gang members bears no nexus to a protected

ground.”).

      Substantial evidence also supports the IJ’s determination that Ruiz-Morena

failed to demonstrate a reasonable possibility of torture by or with the consent or

acquiescence of the government if returned to Mexico. See Andrade-Garcia, 828

F.3d at 836-37.




                                          2                                    18-73316
      We reject as without merit Ruiz-Morena’s argument that the IJ erred in the

analysis of his claims.

      PETITION FOR REVIEW DENIED.




                                        3                                  18-73316